 



Exhibit 10.2

 

AMENDMENT TO THE

 

2009 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN

 

OF

 

I.D. SYSTEMS, INC.

 

 

WHEREAS, I.D. Systems, Inc., a Delaware corporation (the “Company”), sponsors
and maintains the Company’s 2009 Non-Employee Director Equity Compensation Plan
(the “Plan”; capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Plan); and

 

WHEREAS, Section 15(a) of the Plan reserves to the Board of Directors of the
Company (the “Board”) the right to amend, alter, suspend or terminate the Plan;
and

 

WHEREAS, the Board has determined that it is advisable and in the best interests
of the Company to amend the Plan to provide that the Board, or the Compensation
Committee of the Board (the “Committee”) in the event that the Board delegates
its authority to the Committee, in its discretion, and without any restrictions
or limitations, shall determine the vesting schedule with respect to all awards
of Restricted Shares and Options made under the Plan after the date hereof;

 

NOW, THEREFORE, effective immediately, the Plan is hereby amended as follows:

 

A.          Section 8 of the Plan is hereby amended by deleting the first
paragraph of said Section 8 in its entirety and replacing such paragraph with
the following:

 

“8.      Terms of Restricted Stock Awards. Except as provided herein, Restricted
Shares shall be subject to restrictions (“Restrictions”) prohibiting such
Restricted Shares from being sold, transferred, assigned, pledged or otherwise
encumbered or disposed of. The Board, or the Compensation Committee of the Board
(the “Compensation Committee”) in the event that the Board delegates its
authority hereunder to the Compensation Committee, shall determine the terms and
conditions under which the Restrictions with respect to each award of Restricted
Shares shall lapse; provided, however, that notwithstanding the foregoing, the
Restrictions with respect to a Participant’s Restricted Shares shall lapse
immediately in the event that (i) the Participant is removed from service as a
Director (other than for Cause) before his or her term has expired (and does not
continue as, or become, an employee of the Company or a subsidiary of the
Company), (ii) the Participant is nominated for a new term as an Outside
Director but is not elected by stockholders of the Company, (iii) the
Participant ceases to be a member of the Board due to death, disability or
mandatory retirement (if any), or (iv) if the Participant ceases to continue as
a member of the Board or of the board of directors of a successor company
following a Change in Control.”

 

B.          Section 9(c) of the Plan is hereby amended by deleting said Section
9(c) in its entirety and replacing such paragraph with the following:

 

“Vesting. Subject to Section 13 hereof, the Board, or the Compensation Committee
in the event that the Board delegates its authority hereunder to the
Compensation Committee, shall determine the exercise terms of all Options,
including such terms as the Board or the Compensation Committee, as applicable,
may determine to be applicable in the event that a Participant ceases to be a
member of the Board due to death, disability or mandatory retirement (if any).”

 

Except as amended herein, the Plan shall continue in full force and effect, in
accordance with its terms.

  

[Signature Page Follows]

 

 

 

 



IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, has executed this Amendment as evidence of its adoption by the Company
this 16th day of March, 2012.

  

  I.D. SYSTEMS, INC.         By: /s/ Ned Mavrommatis         Title: Chief
Financial Officer

 

Witness:

/s/ Jeffrey M. Jagid



 

 

 

 

